EXHIBIT FOR IMMEDIATE RELEASE CHARMING SHOPPES ANNOUNCES COMPLETION OF SALE OF CATALOGCREDIT RECEIVABLES TO ALLIANCE DATA SYSTEMS CORPORATION; INCREASE IN CHARMING SHOPPES MASTER TRUST FUNDING CAPACITY Bensalem, PA, November 17, 2008 – Charming Shoppes, Inc. (NASDAQ: CHRS) a leading multi-brand, multi-channel specialty apparel retailer specializing in women's plus-size apparel, today announced the completion of the sale of its misses catalog credit receivables on November 14, 2008 and the increase in its funding capacity for its credit securitization program. Charming Shoppes closed on the sale of the misses apparel catalog credit card receivables for $43.3 million in cash to World Financial Network National Bank, a unit of Alliance Data Systems Corporation. These receivables are directly related to the catalog titles sold to Orchard Brands on September 18, 2008.The sale of the credit card receivables and the elimination of funding-related cash collateral requirements, less the prepayment of securitized indebtedness, resulted in net cash proceeds to the Company of $12.5 million.The closing of this transaction resulted in the prepayment of the 2005 Receivables Purchase Agreement (“2005-RPA”), a dedicated conduit series that funded these receivables. The Charming Shoppes Master Trust (the “Trust”) increased its conduit capacity by $55 million through an increase in the existing Series 2004-VFC facility.This results in a total conduit capacity in the Trust of $155 million as of November 14, 2008, of which $117 million remains unused and available to fund future credit card receivables. Commenting on the Company’s announcement, Alan Rosskamm, Interim Chief Executive Officer and Chairman of the Board of Charming Shoppes, Inc. said, “We are pleased to have completed these transactions, which have further increased our liquidity and strengthened our balance sheet.” At November 1, 2008, Charming Shoppes, Inc. operated 2,344 retail stores in 48 states under the names LANE BRYANT®, FASHION BUG®, FASHION
